Title: John Jay to John Adams, 27 April 1784
From: Jay, John
To: Adams, John


        
          Dear Sir
          Chaillot near Paris 27 Ap. 1784—
        
        Your Favr. of the 20th. Inst. arrived last Evening— It is not in pursuance of a recent or hasty Resolution, that I am preparing to return: It has been long taken & maturely considered. the public Accounts still detain me, for ’tho’ always kept by Mr Carmichael, I do not chuse to leave them unsettled behind me— when that Obstacle ceases, which I expect will be very soon, I shall leave Paris. I daily expect Answers to Letters by which I desired a Friend in London to enquire & inform me about a New York vessel there. it is probable I may go in her, if not, I must look out for some other opportunity.
        There are Accounts of Barney’s Arrival— perhaps he may be sent back with the Papers you mention— if so, we may soon see him, and in that Case I would return with him.
        The coming of your family will be a great Consolation to you & them— may you have a speedy & happy meeting. I wish they had made you a visit immediately on the Return of Peace; & in this wish Mrs. Jay sincerely joins. would it be very inconvenient to you to come to Paris? I cannot propose that you should leave any thing undone, which ought to be done—but if there be no Objection of

that Sort, a Trip to Paris would not be an unpleasant Excursion. who knows but that you might meet the Commission here—if not, you will certainly meet a cordial welcome from / Dear Sir / Your Friend & Servt
        
          John Jay
        
        
          Mr Hartley is daily expected— my Compts. to your Son
          Just as I began to fold up this Letter a Gent. told me that He saw Mr Hartley this morng. at Dr. Franklin’s—
        
      